 In the Matter of SEABOARD PACKING COMPANY, EMPLOYERandAMER-ICAN FEDERATION OF LABOR, PETITIONERCase No. 1-RC-1651.Decided Septemzber 21, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's Lubec, Maine, sardine cannery.The Em-ployer contends that the only appropriate unit for employees at theLubec plant includes employees at its sardine cannery at Robbinston,Maine.There is no history of collective bargaining for employees ateither plant.The Employer's Lubec and Robbinston canneries, with 250 and 260employees, respectively, are situated 40 miles apart by land and 11miles apart by water.They operate during the same canning season,and operations at the plants are similar.Although subject to over-allsupervision, each plant is under the separate immediate supervision ofan assistant manager.There is no interchange of production employ-ees between the plants, and all production hirings are on a local basis.Warehouse and machine shop facilities maintained at the Lubec plantserve both plants, and Lubec employees perform maintenance work at91 NLRB No. 73.361 362DECISIONSOF NATIONALLABOR RELATIONS BOARDboth plants.Fish is supplied to the canneries by the Employer'sboatmen, who operate the carrier boats, 4 of which are attached to theLubec plant and 1, to the Robbinston plant.Although he canneriesoperate in a similar way, processing sardines under similar conditions,the Lubec plant, under separate immediate supervision, has sufficientautonomy of operations to enable its employees to constitute a separatebargaining unit apart from employees at the Robbinston plant.'The Employer would include, and the Petitioner would exclude,boatmen.As noted above, the Employer owns four carrier boats which are at-tached to the Lubec plant.Each boat has a crew of two men, one ofwhom is the captain, a licensed and experienced boatman, and theother, an engineer with no specially required skills.Boatmen pur-chase fish from off-shore seine fishermen in amounts and at prices fixedby the Employer, and-transport the fish to the plant.The Employerreimburses the fishermen directly for the purchases made by the boat-men and compensates the boatmen on the basis of a fixed amount, perhogshead of fish, the exact amount depending on the distance travelledby the boatmen.From this amount, the Employer deducts the socialsecurity, unemployment compensation, and workmen's compensationfor the boatmen; makes an allowance for use of the boat; and paysover the remainder to the captain who shares with the engineer aproportion of the sum.The Employer alone has the authority to hireand discharge boatmen.The captain has no authority to deviate fromthe Employer's orders.We find that the boatmen are employees ofthe Employer and that their operations form an integral part of theEmployer's production processes.'We shall include boatmen in theunit.We find that all production and maintenance employees at theEmployer's Lubec, Maine, sardine cannery, including boatmen, butexcluding office and clerical employees, professional employees,guards,3 and supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]'Darling & Company, 87NLRB 45;Burruss Timber Products, Inc.,87 NLRB 1561.2Cf.North Lubec Manufacturing & Canning Company,Case No. 1-RC-1650;Haskins Can-ning Corp.,1-RC-1649 ; andBooth Fisheries Corporation,91 NLRB No. 72, decided thisday.3In accordance with the stipulation of the parties, we include in the unit Wesley Davis,and Mike McCulloch, who we find are not guards, and we exclude from the unit Albert Lundand Burley Stanley, who we find are guards,within the meaning of the Act.